Proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the State Liquor Authority canceling a restaurant liquor license. The proceeding was transferred to this court pursuant to section 1296 of said act. The license was cancelled on the grounds that (1) the premises had ceased to be conducted *1161as a bona fide restaurant, and (2) adequate books and records were not maintained. Determination unanimously confirmed, without costs. The findings of the State Liquor Authority are supported by substantial evidence, both as to the cessation of the conduct of a bona fide restaurant (Matter of Fernandez V. State Liq. Auth., 306 N. Y. 600), and as to the failure to maintain adequate books and records (Matter of Flo Inn V. O’Connell, 305 N. Y. 602). Under the circumstances, the court may not substitute its judgment for that of the Authority. (Matter of Miller v. Fling, 291 1ST. Y. 65, 69; Matter of Avon Bar & Grill v. O’Connell, 301 N. Y: 150.) Present — Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ.